                   Case 19-51063-BLS             Doc 3       Filed 12/05/19        Page 1 of 2

                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                                    Chapter 11
WOODBRIDGE GROUP OF COMPANIES, LLC,
et al.,1                                                            Case No. 17-12560 (BLS)
                   Remaining Debtors.
                                                                    (Jointly Administered)

MICHAEL GOLDBERG, as Liquidating Trustee of                         Adv. Proc. No. 19-51063 (BLS)
the Woodbridge Liquidation Trust, successor in
interest to the estates of WOODBRIDGE GROUP
OF COMPANIES, LLC, et al.,

                                    Plaintiff,
         v.

EDU. WEALTH ADVISORS LLC, and ROGER
DOBROVODSKY,

                                    Defendants.

    NOTICE OF DISMISSAL OF ADVERSARY PROCEEDING WITHOUT PREJUDICE

                  PLEASE TAKE NOTICE that pursuant to Rule 41(a)(1)(A)(i) of the Federal

Rules of Civil Procedure, as made applicable herein by Rule 7041 of the Federal Rules of

Bankruptcy Procedure, Plaintiff, Michael Goldberg, as Liquidating Trustee of the Woodbridge

Liquidation Trust, successor in interest to the estates of Woodbridge Group of Companies, LLC,

et al.(the “Plaintiff”), hereby dismisses his Complaint against Edu. Wealth Advisors LLC and

Roger Dobrovodsky (collectively, the “Defendants”) in the above-captioned adversary

proceeding (Adv. Proc. No. 19-51063 (BLS)) in its entirety without prejudice. The Defendants

have not filed an answer, responsive pleading, or motion for summary judgment in this adversary

proceeding.




1
 The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
Remaining Debtors’ mailing address is 14140 Ventura Boulevard, #302, Sherman Oaks, California 91423.

DOCS_DE:226789.1 94811/003
                  Case 19-51063-BLS         Doc 3       Filed 12/05/19   Page 2 of 2

                 This voluntary dismissal is without effect and is not applicable to the Plaintiff’s

remaining pending adversary proceeding against Defendants at Adv. Proc. Case No. 19-50942.



Dated: December 5, 2019                         /s/ Colin R. Robinson
                                                Bradford J. Sandler (DE Bar No. 4142)
                                                Andrew W. Caine (CA Bar No. 110345)
                                                Colin R. Robinson (DE Bar No. 5524)
                                                PACHULSKI, STANG, ZIEHL & JONES LLP
                                                919 North Market Street, 17th Floor
                                                P.O. Box 8705
                                                Wilmington, DE 19899-8705 (Courier 19801)
                                                Telephone: (302) 652-4100
                                                Facsimile: (302) 652-4400
                                                Email: bsandler@pszjlaw.com
                                                        acaine@pszjlaw.com
                                                        crobinson@pszjlaw.com

                                                Counsel to Plaintiff Michael Goldberg, in his
                                                capacity as Liquidating Trustee of the Woodbridge
                                                Liquidation Trust




DOCS_DE:226789.1 94811/003                          2
